The petition in error in this case was filed August 27, 1920, and the brief of plaintiff in error was filed on the 26th day of June, 1923, showing service on defendant in error. No briefs have been filed by defendant in error.
We, therefore, apply the rule of this court, so often announced, that where brief of plaintiff in error reasonably tends to support the assignments of error, the court will not search the record to ascertain some possible theory on which the case may be affirmed, but if the assignments of error appear to be reasonably supported by the record the case will be reversed. Following this rule the judgment in this case will be reversed and the case remanded to the trial court with directions to grant new trial. Depenbrink v. Murphy,54 Okla. 572, 154 P. 529; Stitch v. Danciger Bros., 54 Okla. 640,154 P. 514; Austin v. Campbell, 54 Okla. 671, 154 P. 514; McClure v. Ingram, 54 Okla. 741, 154 P. 575; Butte v. Routh,56 Okla. 320, 169 P. 891; Olentine v. Backbone, 64 Okla. 164,166 P. 127; Langley v. Weaver, 70 Oklahoma, 174 P. 530; Harrison v. M. Koehler Co., 82 Okla. 26, 198 P. 295; Town of Kusa v. Bouggous, 82 Okla. 204, 200 P. 154.
By the Court: It is so ordered.